Citation Nr: 1219922	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  06-35 252	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had active duty service from October 1971 to October 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A personal RO hearing was held in March 2007 and Board hearing was held at the local RO in October 2009.  This case was previously before the Board in January 2011 when the claim for service connection for coronary artery disease was granted and the matter of service connection for hypertension was remanded for additional development.

As noted in the January 2011 Board remand, the issue of entitlement to compensation for birth defects of the Veteran's children has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

In May 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran (through his representative) in writing that he intended to withdraw his appeal of the denial of service connection for hypertension; there is no question of fact or law remaining before the Board in this matter.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in the matter of service connection for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Given the Veteran's expression of intent to withdraw his appeal, further discussion of the impact of the VCAA on these matters is not necessary.  Notably, the Board has reviewed not only the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  There are at the present no additional documents pertinent to this appeal in the Virtual VA system.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a May 2012 statement, the Veteran, through his authorized representative, indicated his intention to withdraw his appeal seeking service connection for hypertension.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal on the issue of entitlement to service connection for hypertension is dismissed.



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


